                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 19–33–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 PATRICK RYAN O’LEARY,

                       Defendant.

       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Defendant Patrick Ryan O’Leary

moves the Court to reduce his sentence to time served. (Docs. 77; 82.) O’Leary

supports his motions by pointing to his rapidly deteriorating health; specifically, he

seeks a liver transplant that is available to him only if he is released. (Doc. 77 at

1–2.) While the Court is sympathetic to O’Leary’s situation, it denies his motions

for a sentence reduction.

                                   BACKGROUND

       In September 2019, O’Leary pleaded guilty to possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and possession

of a firearm in furtherance of a drug trafficking offense, in violation of 18 U.S.C.

§ 924(c)(1)(A). (See Doc. 47.) On January 10, 2020, the Court sentenced O’Leary

to the five-year statutory minimum on the firearm count and sixty months on the


                                           1
drug count, for a total custodial sentence of ten years. (Doc. 61.) Since his

sentencing, O’Leary has resided at Crossroads Correctional Facility in Shelby

(“Crossroads”), Montana, and is currently awaiting transport to the Bureau of

Prisons’ low security facility in Butner, North Carolina (“FCC Butner”). (Doc. 85

at 2.) The United States Marshals Service intends to effect O’Leary’s air transport

to FCC Butner within the next two weeks. (Id.)

      O’Leary’s medical conditions are undisputedly severe, and his attorney has

done an admirable job of creating a record of his status under the circumstances.

(See Docs. 78; 79; 82; 83.) O’Leary argues that his terminal illness constitutes an

“extraordinary and compelling reason warranting sentence reduction.” (Doc. 78 at

4.) While he admits he has failed to exhaust administrative remedies, he explains

that the urgency of his situation nevertheless compelled him to seek relief from the

Court. (Id. at 3.)

                                   DISCUSSION

      Under the First Step Act (“the Act”), a defendant may move for a reduction

of his sentence based on “extraordinary and compelling” reasons. See 18 U.S.C.

§ 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132

Stat. 5194, 5239 (Dec. 21, 2018). However, his exhaustion of administrative

remedies determines a court’s ability to grant him relief. That is, a federal court


                                          2
may only modify an imposed term of imprisonment “upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on [his] behalf . . . if it finds that []

extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i) (emphasis added).

      Contrary to O’Leary’s framing, the threshold question under the Act is not

whether the Court agrees that “extraordinary and compelling reasons” exist to

warrant reduction. (See Doc. 78 at 4.) Instead, the plain language of the Act

imposes a preliminary exhaustion requirement. See, e.g., United States v. Allen,

No. 2:17-CR-0229-TOR-12, 2019 WL 6529113, at *2 (E.D. Wash. Dec. 4, 2019)

(explaining that defendants must effectively exhaust administrative remedies

before petitioning the district court); United States v. Gonzalez, No. 2:18-CR-0232-

TOR-15, 2020 WL 1536155, at *1 (E.D. Wash. Mar. 31, 2020) (stating the same);

see also United States v. Brown, 411 F. Supp. 3d 446, 451–52 (S.D. Iowa 2019)

(characterizing the exhaustion requirement as a “threshold matter”). To read the

statute otherwise would render meaningless the phrase “after the defendant has

fully exhausted all administrative rights.”

      As already noted, O’Leary concedes his failure to exhaust administrative

remedies in the Bureau of Prisons before he turned to the Court for relief. (Doc. 78

at 3.) Nevertheless, and pointing to a recent order out of the Eastern District of
                                            3
Washington in support, he argues that he should be excused from the Act’s

threshold requirement based on the Bureau of Prisons’ awareness of his medical

condition. (Doc. 82 at 8.) However, the case on which O’Leary relies to create a

constructive notice exception to the exhaustion requirement is readily

distinguishable from his.

      There, the district court determined that the defendant had “effectively

exhausted her administrative remedies by petitioning the BOP, giving them notice,

and being told she does not have any other administrative path or remedies she can

pursue.” Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL 1536155, at *1. In

contrast, O’Leary does not claim, nor does anything in the record reflect, that he

has petitioned the Bureau of Prisons or otherwise put it on notice of his intent to

request compassionate release. Whether it is on notice of his various physical

ailments is irrelevant to the question of whether it knows that he seeks sentence

modification. Furthermore, and unlike the situation in Gonzalez, no Bureau of

Prisons employee has indicated to O’Leary that its administrative appeals process

is not applicable or possible under the circumstances. See id.

      Therefore, while it sympathizes with his position, the Court cannot grant

O’Leary the relief he seeks because he has failed to exhaust administrative

remedies.



                                          4
                                     ORDER

      IT IS ORDERED that the motions (Docs. 77; 82) are DENIED for failure to

exhaust administrative remedies as required under the First Step Act.

      DATED this 2nd day of April, 2020.




                                         5
